MEMORANDUM OPINION
No. 04-06-00110-CV
Anthony S. JASPER,
Appellant
v.
Alicina R. VILANKULA,
Appellee
From the 224th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CI-13066
Honorable Janet P. Littlejohn , Judge Presiding

PER CURIAM

Sitting: Catherine Stone , Justice
  Sarah B. Duncan , Justice
  Karen Angelini , Justice

Delivered and Filed: April 5, 2006

DISMISSED FOR WANT OF JURISDICTION
 The trial court signed a final judgment on November 3, 2004.  Appellant's notice of appeal was therefore due to be filed
December 3, 2004.  See Tex. R. App. P. 26.1(a).  Appellant did not file a notice of appeal until January 3, 2006, more than
one year late.  "Because this court is without jurisdiction to consider an appeal that is not timely perfected, we must dismiss
this appeal for want of jurisdiction."  Grondoma v. Sutton, 991 S.W.2d 90, 93 (Tex. App.--Austin 1998, pet. denied). The
appeal is therefore dismissed for want of jurisdiction.
       PER CURIAM